Citation Nr: 9930922	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from June 1986 to November 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


REMAND

Received at the Board in August 1999 was a report from a 
physician at Kaiser Permanente, reporting that the veteran 
related a history of left ankle injury in 1987 while in the 
military.  She was believed to have ligamentous laxity and 
foot pain.  She also reported chronic low back pain since 
1987-1988, following an injury in service.  The veteran also 
submitted a statement dated in August 1999 from a registered 
nurse at the Martinez, California, VA Medical Center, who 
reported that the veteran had chronic ankle pain and 
weakness, bilaterally, left greater than the right.  She also 
reported that the veteran suffered chronic low back pain.  
These statements are pertinent to the veteran's claim.  It 
was noted that the veteran had reported that her disabilities 
had begun in service.

Under the provisions of 38 C.F.R. § 20.1304(c) (1999), 
pertinent evidence submitted to the Board on appeal, must be 
referred back to the RO for initial consideration, unless a 
valid waiver of such consideration has been received.  No 
such waiver has been received in this case.

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  The statement from the VA registered nurse 
suggests that the veteran may have received recent treatment 
at a VA facility.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should take all necessary 
steps to obtain all treatment records 
pertaining to the veteran from the 
Martinez, California, VA Medical Center 
since August 1999.

2.  The RO should readjudicate the claims 
for service connection for left ankle 
disability and low back disability, with 
consideration of the August 1999 
communications from the physician at 
Kaiser Permanente, and the August 1999 
statement from the registered nurse at a 
VA Medical Center.  

If the determination made is unfavorable to the veteran, a 
supplemental statement of the case should be issued.  
Following compliance with all procedures relative to the 
processing of appeals, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order. The purpose of this REMAND is to ensure due process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



